Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is the examiners reasons for allowance:

In addition to the remarks filed 12/21/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 9 and 17 when taken in the context of the claims as a whole.  Specifically, the combination of data element of the plurality of data elements is assigned a unique identifier (ID); providing a plurality of data partitions for providing assigned subsets of the plurality of data elements to inputs of a plurality of machine learning models, wherein each partition includes an assigned subset of the plurality of data elements for a corresponding one machine learning model of the plurality of machine learning models, wherein each assigned subset comprises a plurality of the unique IDs, and wherein each assigned subset comprises a different collection of the plurality of unique IDs, training the plurality of machine learning models, each of the machine learning models being trained using the assigned subsets of the plurality of data elements; coupling outputs of the plurality of machine learning models to an aggregator, wherein the aggregator is for determining a final output during an inference operation of the plurality of machine learning models system, selecting an assigned subset to be changed, changing the selected assigned subset by removing a data element from the selected assigned subset or by adding a new data element to the selected subset, with removing the machine learning model associated with the changed assigned subset; and 	training a new 
At best the prior arts of record, specifically, ZEILER; Matthew et al. (US 20180089592 A1 hereinafter Zeiler) teaches training data used to train model with updating code and data see ¶19-25 and Fig. 1,5) with training and developing a new model that can replace models (see ¶30-31). BRUECKNER et al. (US 20160078361 A1 hereinafter Brueckner) teaches data with unique identifier (see ¶200). Brueckner further teaches partitioned, split or divided data for training models (assigned) (see ¶170, ¶130). Strulaugson et al. (US 20160358099 A1hereinafter Strulaugson) teaches aggregates results of a plurality of models (see ¶6)
Newly cited art Lin et al. (US 20160307099 A1)  teaches Predictive models can be retained and replaced with new predictive models utilizing different training functions while maintain a consistent client experience (see ¶8). Breckenridge et al. (US8250009B1) teaches replacing and training models from a repository (see Col 14 Ln. 21-36)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 17 as a whole.
Thus, claims 1, 9 and 17 are allowed over the prior art of record.
Claims 2-8, 10-16 and 18-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 12/21/2021. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143